WOLF, Judge.
Dees admitted to a violation of community control and withdrew an earlier plea of not guilty to a charge of escape. The trial judge revoked community control and sentenced Dees to nine years in prison with credit for 218 days previously served in county jail. The written sentence showed credit for only 214 days. Therefore, we remand to the trial judge so that the written sentencing order may be conformed to the oral pronouncement. See Jeffrey v. State, 456 So.2d 1307 (Fla. 1st DCA 1984).
WIGGINTON and MINER, JJ., concur.